Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of 2 November 2022 is acknowledged. Claims 1 and 14 have been amended. Claims 1-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group 1 and nonelected species 2-3 set forth in the Non-Final Office Action mailed 1 September 2022. Applicant’s amendment to the specification has overcome the specification objection previously set forth in the Non-Final Office Action mailed 1 September 2022. Claims 14-24 are pending. 

Specification
The abstract amendment was received on 2 November 2022. The amended abstract is acceptable and entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 14 is rejected as being indefinite or failing to particularly point out and distinctly claim how the rigid sheet is separate from the outer shell, as amended to recite “a rigid sheet separate from the outer shell”, but Figs. 5a-c show that the rigid sheet is attached to the outer shell. Applicant is respectfully advised to clarify whether the rigid sheet is separate from the outer shell or attached to the outer shell. For the purposes of examination, examiner interprets the rigid sheet as a separate structure from 12 and attached to the outer shell.
Dependent claims 15-24 are rejected under 35 U.S.C. 112(b) because they inherit the deficiencies of claim 14 from which they depend on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-24 are rejected under 35 U.S.C. 102(a)(1), insofar as is definite, as being anticipated by Cheng et al. (US Application Publication No. 2015/0082520 A1).
Regarding claim 14, Cheng teaches a helmet (10) comprising a helmet body (12) comprising a cavity (see annotated Fig. 1 below), the helmet body comprising an outer shell (12, para. [0019]); 
an assembly (34, 12 between 14 & 36, 38, 38’) disposed within the outer shell (Fig. 1 and para. [0037], where the assembly is located above the front portion 16 of the helmet and inside the outer shell 12) comprising 
a rigid sheet (12 between 14 & 36) separate from the outer shell (see annotated Fig. 1 below, where 12 between 14 & 36 is separate from 12) having a first surface on a first side of the sheet (see annotated Fig. 1 below) and a second surface on the opposed side of the sheet (see annotated Fig. 1 below) and a flange (28,38’) extending away from the first surface (see annotated Fig. 1 below, where the flange is on the outside edges of the first surface and does not cross onto the first surface but extends away from the first surface in the direction of the arrows) and -3-Attorney Docket Ref.: P24534US00Client Ref.: 23471-USwherein the first surface and the flange provide a portion of the boundary of the cavity (Fig. 1, where the total length including the first surface and flange is the length of the cavity, creating a boundary of the cavity); 

    PNG
    media_image1.png
    527
    787
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    649
    media_image2.png
    Greyscale

and a layer (14) comprising a foam composition (para. [0024], where polystyrene, polypropylene, or expanded polypropylene, or expanded polystyrene are types of foam materials used) applied to the second surface of the rigid sheet (see annotated Fig. 1 above); 
wherein the flange (28,38’) contacts the inner surface (all of the area interior to outer shell 12 is an inner surface) of the outer shell (Fig. 1 where the flange contacts the inner surface of the outer shell) to define a separation of the inner surface of the outer shell into a first portion and a second portion (see annotated Fig. 1 below), and the flange, first surface of the rigid sheet and the first portion of the inner surface of the outer shell form a boundary of a void in a desired shape of the cavity inside the outer shell (Fig. 1); 

    PNG
    media_image3.png
    471
    745
    media_image3.png
    Greyscale

and a second layer (56) of a foam composition (para. [0043], where 56 is a foam pad) applied to the second portion of the inner surface of the outer shell and the first foam layer of the assembly (Fig. 1) to provide a helmet body having a cavity between the outer shell and the first and second foam layers (Fig. 1).  
Regarding claim 15, Cheng teaches the helmet of claim 14 wherein the cavity is disposed in a region of the helmet body corresponding to a brow region of a user wearing the helmet (Fig. 1, the location of the shield indicate that the corresponding cavity must also be in proximity to the brow or eye area of the user).  
Regarding claim 16, Cheng teaches the helmet of claim 14 wherein the rigid sheet is formed in an arcuate configuration wherein the first surface is convex, the second surface is concave and the flange is disposed on an edge of the rigid sheet separating the first surface and the second surface and extends away from the first surface in the convex direction (Fig. 1).  
Regarding claim 17, Cheng teaches the helmet of claim 14 further comprising at least one first additional component (38) attached to the rigid sheet of the assembly (Fig. 1, where 38 is attached to 12).  
Regarding claim 18, Cheng teaches the helmet of claim 17 wherein the at least one first additional component comprises a brow snap (38 is a brow snap inasmuch as has been claimed by Applicant, in that it is at the brow region).  
Regarding claim 19, Cheng teaches the helmet of claim 18 wherein the first foam layer (14) is applied to a surface of the brow snap (38) proximate to the second surface of the rigid sheet (Fig. 1).  
Regarding claim 20, Cheng teaches the helmet of claim 14 further comprising at least one second additional component (26) disposed in the cavity (Figs. 1 and 2).  
Regarding claim 21, Cheng teaches the helmet of claim 20 wherein the at least one second additional component comprises pivot mechanisms for a visor or eyeshield (para. [0034]).  
Regarding claim 22, Cheng teaches the helmet of claim 21 wherein the pivot mechanisms are disposed in the cavity in a region of the helmet body corresponding to a region of a user wearing the helmet proximate to the temporal regions of the user (Figs. 1 and 2).
Regarding claim 23, Cheng teaches the helmet of claim 14 wherein the rigid sheet comprises polycarbonate ([0022], where 12 is made of polycarbonate). 
Regarding claim 24, Cheng teaches the helmet of claim 14 wherein the foam composition of the first foam layer and the foam composition of the second foam layer independently comprise expanded polypropylene (EPP), expanded polystyrene (EPS), expanded polyurethane (EPU), or expanded polyolefin (EPO) (para. [0024], where polystyrene, polypropylene, or expanded polypropylene, or expanded polystyrene are types of foam materials used).

Response to Arguments
Applicant's arguments filed 2 November 2022 regarding 35 USC 102 rejection (see pages 7-10 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitations, in which additional consideration and search has been given for a new grounds of rejection, as stated above. 
Regarding claims 14-24 arguments are rejected under 35 USC § 102 (see page 8 of REMARKS): 
Applicant Remarks: Applicant asserts that element 12 cannot simultaneously be the outer shell and the rigid sheet disposed within the outer shell. 
Examiner respectfully disagrees because Cheng discloses Fig. 1 to show two elements labeled 12, as an outer shell 12 and a second element 12 that is disposed within the outer shell between 14 & 36, 38, 38’, see both circled 12 elements below of annotated Fig. 1 below. The rejection of claims 14-24 are maintained.

    PNG
    media_image4.png
    487
    741
    media_image4.png
    Greyscale

Regarding claims 14-24 arguments are rejected under 35 USC § 102 (see pages 8-9 of REMARKS): 
Applicant Remarks: Applicant asserts that elements 28 and 38’ are not connected, that Cheng does not disclose a flange extending from an inner sheet to contact the inner surface of the outer shell, and that 28 is not a flange in contact with the inner surface of the outer shell.
Examiner respectfully disagrees because Fig. 1 shows elements 28 and 38’ as connected, see annotated Fig. 1 below, of the circled area. Since 28 and 38’ are connected, 28/38’ are an equivalent structure to a flange (see claim 14 rejection above).
It is unclear what structure applicant is claiming as “an inner sheet to contact the inner surface of the outer shell” because “an inner sheet” is not positively claimed in the invention, and therefore, it is moot that Cheng doesn’t disclose a flange extending from an inner sheet to contact the inner surface of the outer shell. 
Examiner also respectfully disagrees that 28 is not a flange in contact with the inner surface of the outer shell, because Fig. 1 shows 28 in contact with the inner surface of the outer shell (see annotated Fig. 1 below). 
The rejection of claims 14-24 are maintained.

    PNG
    media_image5.png
    491
    960
    media_image5.png
    Greyscale

Regarding claims 14-24 arguments are rejected under 35 USC § 102 (see page 9 of REMARKS): 
Applicant Remarks: Applicant asserts that Cheng teaches a cavity outside the outer shell, not inside the outer shell as in the instant application. 
Examiner respectfully disagrees because Cheng teaches a cavity inside the outer shell (see annotated Fig. 1 below, where the annotated outer shell is 12). The rejection of claims 14-24 are maintained.

    PNG
    media_image6.png
    444
    740
    media_image6.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732